Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite “wherein the light shielding layer is composed of a different material from that of the first decorative pattern,” but the present specification is not found to support this limitation. Though the present specification discloses specific instances in which the light shielding layer is made of one material, and the first decorative pattern is made of another, such does not support each and every instance in which the two materials are different (i.e., the limitation would technically include, for 
Claims 2-8 are rejected as unsupported due to depending from unsupported claim 1.
Claims 10-20 are rejected as unsupported due to depending from unsupported claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0029419 A1).
With regards to claim 1, Huang discloses a decoration plate comprising decorative print layers (i.e., decorative member), the decoration plate comprising a substrate 102 (base layer) upon decorative print layers 106a and 106b (first and second decorative print layers, respectively, which combine to form a first decorative print pattern) are located (Fig. 2; para. [0024]-[0025]). The first decorative print layer 106a is located on an upper surface of the substrate 102, the substrate 102 having opposite upper and lower surfaces, and the first decorative print layer 106a also having upper and lower surfaces, the first decorative print layer 106a having the second decorative print layer 106b on an upper surface thereof (Fig. 2). An addition layer 106c (light shield layer) covers upper and side surfaces of decorative print layer 106b (Fig. 2). Although Huang does not call layer 106c a shield layer, Huang discloses forming the layer 106c from several materials, including at least one such material (i.e., black ink), which is identical better shielding performance (paragraph 0025) and as such, the examiner contends that it would have been obvious to choose an ink (i.e, black or grey) to provide the shielding property. In addition, a side surface of decorative print layer 106a protrudes outwardly from the side surface of the second decorative print layer 106b and a side surface of layer 106c (Fig. 2).
With regards to the limitations “the base layer including transparent material” and “wherein when viewed… the base layer,” it is noted that a finding of a base layer which includes a transparent material is sufficient to meet both of these limitations, as such a base layer would enable viewing as described in the phrase “wherein when viewed… the base layer.” Huang discloses the base layer 102 as made of glass, which is a transparent material according to the present specification (para. [0024]). Therefore, as Huang discloses a base layer which includes a transparent material, the foregoing limitations are met.
With regards to the recitation of a grey or black pigment in the shielding layer, Huang discloses the inclusion of a metal pigment to provide a patterned quality, the pigment taking the form of a black, white, or colored ink (para. [0024]-[0025]). Huang further teaches that black or grey metallic material may be included in the light shielding layer to provide enhanced light shielding effect (para. [0029]). Therefore, a person of ordinary skill would have found the incorporation of a black or grey metallic material into the shielding layer of Huang obvious from the viewpoint of enhancing the light shielding effect of the shielding layer, the metallic material being disclosed as a pigment (para. [0024]-[0025] and [0029]).
	With regards to claim 2, the side surfaces of substrate 102 protrude outwardly from the side surfaces of first decorative print layer 106a (Fig. 2).

	With regards to claim 4, each of the first decorative print layer 106a, second decorative print layer 106b, and shield layer 106c has an outer side surface and an inner side surface (Fig. 2). The shield layer 106c is depicted as covering the outer side surface and the inner side surface of the second decorative print layer 106b (Fig. 2). The outer side surface of the first decorative print layer extends further to the outside (i.e., that is, the distance between the side surfaces of the first decorative print layer is greater) than the outer side surface of the decorative print layer and the outer side surface of the shielding layer (Fig. 2). The inner side surface of the first decorative print layer 106a extends further to the inside (that is, the inner side surface are located closer to the base) than the inner side surface of the second decorative print layer 106b and the inner side surface of the shielding layer 106c (Fig. 2).
	With regards to claim 5, the decorative plate further comprises an additional decorative print layer 104 (second decorative print pattern), wherein the first decorative print layer 106a contacts and covers outer and upper side surfaces of the second decorative print pattern (para. [0024]; Fig. 2).
	With regards to claim 6, an inner side surface of the second decorative pattern extends further to the inside (i.e., inwardly from) than the inner side surface of the first decorative print layer (Fig. 2).
	With regards to claim 7, the inner side surface of the shielding layer extends further to the inside (i.e., inwardly from) than an inner side surface of the first decorative print layer (Fig. 2).
	With regards to claim 8, the inner side surface of the second decorative print layer extends further to an inside than the inner side surface of the first decorative print layer, and the inner side surface of the second decorative print pattern extends further to the inside than the inner side surface of the second decorative print layer (Fig. 2).

With regards to the limitations “a transparent substrate” and “wherein when viewed… the base layer,” it is noted that a finding of a base layer which includes a transparent material is sufficient to meet both of these limitations, as such a base layer would enable viewing as described in the phrase “wherein when viewed… the base layer.” Huang discloses the base layer 102 as made of glass, which is a transparent material according to the present specification (para. [0024]). Therefore, as Huang discloses a base layer which includes a transparent material, the foregoing limitations are met.
With regards to the recitation of a grey or black pigment in the shielding layer, Huang discloses the inclusion of a metal pigment to provide a patterned quality, the pigment taking the form of a black, white, or colored ink (para. [0024]-[0025]). Huang further teaches that black or grey metallic material 
	With regards to claim 10, the side surfaces of substrate 102 protrude outwardly from the side surfaces of first decorative print layer 106a (Fig. 2).
	With regards to claim 11, Huang depicts the width of the shield layer 106c as simultaneously smaller than a width of the first decorative print layer and larger than a width of the second decorative print layer (Fig. 2).
	With regards to claim 12, layer 106c covers an inner side surface of the second decorative print layer 106b, and an inner side surface of the first decorative print layer extends further to the inside than the inner side surface of the second decorative print layer and an inner side surface of the shield layer (Fig. 2).
	With regards to claim 13, the shielding layer, first decorative print layer, and second decorative print layer are fixed to each other (Fig. 2). Clearly, an adhesive element which comprises the joints between each of the layers is present. It is noted that the term “adhesive element” is quite broad. An adhesive element need not be an actual adhesive, and could be due to adhesive forces between the layers (i.e., a specific adhesive is not positively recited). An adhesive element does not need to be of a particular shape or form, as it is an element.
With regards to claim 14, the decorative plate further comprises an additional decorative print layer 104 (second decorative print pattern), wherein the first decorative print layer 106a contacts and covers outer and upper side surfaces of the second decorative print pattern (Fig. 2).

With regards to claim 16, the inner side surface of the shielding layer extends further to the inside (i.e., closer to the center of the decorative plate) than an inner side surface of the first decorative print layer (Fig. 2).
With regards to claim 17, the first decorative print layer includes a colored ink, which may include a mirrored silver ink (Fig. 2; para. [0024]-[0025]).
With regards to claim 18, an inner side surface of the second decorative print layer extends further to an inside point than the inner side surface of the first decorative print layer, and an inner side surface of the second decorative print pattern extends further to the inside than the inner side surface of the second decorative print layer (Fig. 2).
With regards to claim 19, the first decorative print layer includes a colored ink, which may include a mirrored silver ink (i.e., mirror) (Fig. 2; para. [0024]-[0025]).




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al as applied to claim 10 above, and in further view of Jian et al (US 2014/0139758 A1).
With regards to claim 20, Huang discloses a display device as applied to claim 10 above, the display device including a shielding layer and a first decorative print pattern (See above discussion). However, Huang does not appear to disclose the shielding layer as having a higher durability than the first decorative print pattern.
Jian discloses a display device comprising a cover plate 18 having higher durability, relative to a decorative layer 20, which the cover plate 18 covers (Jian: Fig. 2; para. [0024]). Huang and Jiang are 

Response to Arguments
Several of the arguments with respect to the rejections under 35 U.S.C. 112(a) and indefiniteness under 35 U.S.C. 112(b), have been considered and are found persuasive. Applicant has removed the language which prompted these rejections. These rejections are therefore withdrawn. However, Applicant’s amendment has prompted new grounds of rejection under 35 U.S.C. 112(a).
Applicant’s arguments with respect to the prior art of record have been considered but they are not found persuasive.
Applicant argues that Huang teaches light shielding layers made of the same white material. While the Examiner agrees that Huang does so in one embodiment, the Examiner notes that other embodiments of Huang teach other materials, including metal pigments of various colors such as white or black. The Examiner further notes that Huang provides motivation to incorporate such pigments into the light shielding layer, and more specifically, black and grey pigments provide improved light shielding. Therefore, these separate teachings found in Huang obviate the presently claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, the new grounds of rejection under 35 U.S.C. 112(a)).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783